Allianz Life Insurance Company of New York [Home Office: New York, NY] [Administrative Office: NW 5990 PO Box Minneapolis, MN 55485-5990 800.624.0197] Allianz VisionSMVariable Annuity Application Individual flexible purchase payment variable deferred annuity application.Issued by Allianz Life Insurance Company of New York (Allianz Life of NY), New York, NY. [GA] 1. Account registration Ownership is■Individual ■Qualified plan ■Custodian ■Trust (Include the date of trust in the name.) ■Charitable Trust ■Other Owner Individual Owner first name MI Last name Jr., Sr., III Non-individual owner name (Attach Non- Individual Ownership form or Qualified Plan Acknowledgement form if applicable.) Social Security Number or Tax ID Number Mailing address City State ZIP code Telephone number Gender ■Male Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Female ■Yes(Attach W8 BEN)■No Joint Owner First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No Relationship to Owner Social Security Number Annuitant (Complete if different from Owner.) First name MI Last name Jr., Sr., III Mailing address City State ZIP code Telephone number Gender Social Security Number Date of birth (mm/dd/yyyy) Are you a non-resident alien? ■Male ■Female ■Yes(Attach W8 BEN)■No 2.Purchase Payment (This section must be completed. Make check payable to Allianz Life®of NY.) ■ Purchase Payment enclosed with application. (Include replacement forms if required.) Amount enclosed: $ ■ This Contract will be funded by a 1035 exchange, tax qualifed transfer/rollover, CD transfer, or mutual fund redemption. (Include replacement/ transfer forms if required.) Expected amount: $ ■ This Contract will be funded by funds not requested or facilitated by Allianz Life of NY. (Include replacement forms if required.) Expected amount: $ F70034-NYPage 1 of [7](8/2009) 3. Plan specifics (This section must be completed to indicate how this Contract should be issued. These are the only available options.) Nonqualified:■ Qualified IRA: ■ IRA ■ Roth IRA ■SEP IRA■Roth conversion (Contribution for tax year ) Qualified plans: ■ 401 ■ 401 one person defined benefit 4.Replacement (This section must be completed.) Do you have existing life insurance or annuity contracts? . ■Yes ■No Will the annuity contract applied for replace or change existing contracts or policies?. ■Yes ■No The Registered Representative must answer the replacement questions in section 11 of this application and complete the attached Appendix 11, and include any other appropriate forms. [5.Contract options - Must select only one] ■ Base Contract (No additional cost) ■ Bonus Option1During the accumulation phase, a [6]% bonus will be credited with each Purchase Payment made prior to the Contractowner’s attained age [81]. The bonus will be created on the date the Purchase Payment is allocated to the Contract. After a withdrawal of purchase payments, a bonus is only applicable to additional Purchase Payment amounts in excess of any previous Purchase Payments withdrawn. This option is only available at issue. Once you select this option, you can not cancel it. Not available with the Short Withdrawal Charge Option or No Withdrawal Charge Option. The additional M&E charge for the Bonus Option [0.50]%. The Bonus Option carries a higher and longer withdrawal charge. If this option is not selected, no additional cost will apply. ■ Short Withdrawal Charge Option1This option shortens the withdrawal charge period from seven years to four years. This optionis only available at issue. Once you select this option, you can not cancel it. Not available with the Bonus Option or No Withdrawal Option. The additional M&E charge for the Short Withdrawal Charge Option [0.25]%. If this option is not selected, no additional cost will apply. ■ No Withdrawal Charge Option1Not available with the Bonus Option or Short Withdrawal Charge Option. You must select either theInvestment Protector or Income Protector with this option. This option removes the withdrawal charge. This option is only available at issue. Once you select this option, you can not cancel it. The additional M&E charge for the no withdrawal charge option [0.35]%. If this option is not selected, no additional cost will apply. [6.Optional death benefit] ■ Quarterly Value Death Benefit1This option locks in market gains to provide an increased death benefit. The death benefit providedby the quarterly value death benefit may be equal to but will never be less than the traditional death benefit available under the base contract. This option is only available at issue. Once you select this option, you can not cancel it. The additional M&E charge for the quarterly value death benefit [0.30]%. If this option is not selected, no additional cost will apply. The contract will provide the traditional death benefit at no additional charge. [1 Carries an additional charge] F70034-NYPage [2 of 7](8/2009) [7.Other benefits - Each additional option carries an additional charge. Must select only one] ■ No Additional Benefit (No additional cost) ■ Investment Protector1The additional rider charge for the Investment Protector [1.25]%.Number of years to the initial Target Value Date ■ Income Protector1(Complete Covered Person(s) information below.)The additional rider charge for the Income Protector [1.10]%for single payment and [1.25]% for joint payment. Covered Person(s) - Select one. ■Single Lifetime Plus Payments: Name This person is: (check one) ■Owner ■Joint Owner■Annuitant, if owned by a non-individual Date of birth // Gender: ■Male ■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other OR ■ Joint Lifetime Plus Payments: First Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one)■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (qualified or non-individual, nonqualified) ■ Contingent Beneficiary (qualified plan, custodial IRA) Second Covered Person's name Date of birth //Gender:■Male■Female Proof of age is required for all Covered Person(s). Identification must be a legible copy of a government recognizedidentification that includes the Covered Person(s) date of birth. Select the form of identification that is being submitted. ■Driver's license■Certificate of birth■Passport■Other This person is: (check one)■Owner ■ Joint Owner ■ Annuitant, if owned by a non-individual ■ Sole primary Beneficiary (qualified or non-individual, nonqualified) ■ Contingent Beneficiary (qualified plan, custodial IRA) By selecting the [Income Protector or Investment Protector], I acknowledge that my selections of Investment Options are restricted and that Allianz Life of NY will reallocate my Contract Value in accordance with the asset allocation and transfer provisions in the Contract. On each Quarterly Anniversary we will automatically readjust your balance in the Investment Options to return you to your selected Investment Option allocation mix. This readjustment applies to all of your selected Investment Options. If you add an optional benefit to your Contract after the issue date, we will ask you to reallocate your Contract Value to comply with current restrictions. We will not add an optional benefit to your Contract until you have reallocated your Contract Value to comply with the restrictions. These Investment Option allocation and transfer restrictions will terminate when the applicable optional benefit terminates. [1 Carries an additional charge] F70034-NYPage [3 of
